Name: 88/370/EEC: Commission Decision of 13 June 1988 amending Decision 81/545/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  tariff policy;  agri-foodstuffs
 Date Published: 1988-07-13

 Avis juridique important|31988D037088/370/EEC: Commission Decision of 13 June 1988 amending Decision 81/545/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria Official Journal L 182 , 13/07/1988 P. 0014 - 0016*****COMMISSION DECISION of 13 June 1988 amending Decision 81/545/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria (88/370/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 16 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Bulgaria have been established by Commission Decision 81/545/EEC (3), as last amended by Decision 86/538/EEC (4); Whereas the Bulgarian authorities have altered their vaccination policy against exotic foot-and-mouth disease; whereas as regards exotic foot-and-mouth disease, A22 subtype is now used for the vaccination of cattle and sheep in a buffer zone along the border with Turkey comprising the communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz; Whereas these changes have been in effect since December 1985; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/545/EEC is hereby amended as follows: 1. In Article 1, 'regions Bourgas, Jambol, Haskovo Smoljan and Blagoevgrad' is replaced by 'communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz'; 2. Annex A is replaced by the Annex to this Decision. Article 2 This Decision shall apply from 1 July 1988. However, the certificates currently used, amended if necessary in accordance with the provisions of this Decision, may be used until 30 September 1988. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 206, 27. 7. 1981, p. 1. (4) OJ No L 319, 14. 11. 1986, p. 70. ANNEX 'ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, porcine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Bulgaria (excluding the communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz) Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: 1.2 // The meat will be sent from: // // // (Place of loading) // to: // // // (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV: Attestation of health: I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have not been born in, reared in or slaughtered in the communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz, - animals which have remained in the territory of Bulgaria (excluding the communes of Achtopol, Malko Tirnovo, Groudovo, Boliarovo, Topolovgrad, Svilengrad and Liubimetz) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 kilometres there has been no case of foot-and-mouth disease for 30 days, - in the case of fresh meat from swine animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks, - in the case of fresh meat of sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at on SEAL (signature of official veterinarian) (Name in capital letters, title and qualifications)' (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, porcine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.